Citation Nr: 1212477	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on a direct basis and as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of shell fragment wounds to the right leg, with neuropathy of posterior tibial nerve, involvement of Muscle Group XII, and scarring.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of shell fragment wounds to the left leg, with fracture of left fibula, involvement of Muscle Group XI, and scarring.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease, status post three stents.

5.  Entitlement to an initial compensable disability rating for service-connected hypertension.  

6.  Entitlement to service connection for a disability manifested by tremors, to include as resulting from exposure to herbicides and as secondary to a service-connected disability.

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from April 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in April 2009.  A copy of the transcript of this hearing has been associated with the claims file.  In this regard, the Board notes that the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board on his VA Form 9 submitted in April 2007 relating to his claims for increased disability ratings for his service-connected bilateral lower extremities disabilities.  A hearing was scheduled before the Board in May 2008, but the Veteran failed to appear.  As indicated in a report of contact dated in January 2011, the Veteran's attorney requested a videoconference hearing with a VLJ at the Board.  However, he subsequently contacted the RO and withdrew that request.  VA has, therefore, complied with its due process burden to provide the Veteran with the opportunity for a hearing.  No further action need be taken.

The Board notes that, in a December 2011 Notice of Disagreement, the Veteran withdrew his claim for total disability rating due to individual unemployability (TDIU) because he is currently working.  Thus, that issue is no longer on appeal, and the Board has no jurisdiction to consider it.

In a January 2012 letter, the Veteran's attorney stated that "[w]e have questioned the denial of temporary 100 percent evaluations for convalescence under 38 C.F.R. § 4.29 for each time the veteran underwent surgery for his heart condition."  First, the Board notes that the criteria for a temporary total rating based on convalescence is set forth at 38 C.F.R. § 4.30 and that the criteria for a temporary total rating based on hospitalization is set forth at 38 C.F.R. § 4.29.  This request for temporary 100 percent ratings "for convalescence under 38 C.F.R. § 4.29" requires clarification.  Also in providing such clarification, the Veteran and/or his attorney should submit the specific dates of the various hospitalizations and/or periods of convalescence.  Thus, this matter is referred to the RO for appropriate action.  

The issue of entitlement to service connection for a disability manifested by tremors is addressed in the REMAND portion of the decision below and is REMANDED to the RO (attorney representation).


FINDINGS OF FACT

1.  The Veteran is diagnosed to have a depressive disorder that is at least as likely as not proximately due to, or the result of, his service-connected coronary artery disease and hypertension. 

2.  The Veteran's service-connected residuals of shell fragment wounds to his right leg are not productive of complete paralysis of the internal popliteal tibial nerve; nor does it represent an exceptional disability picture.  
3.  A separate disability rating of 10 percent, but no higher, is warranted for deep scars in the posterior popliteal fossa area of the right leg that cover an area in excess of 6 inches but not 12 inches.

4.  The Veteran's service-connected residuals of shell fragment wounds to his left leg are not productive of a severe muscle injury; nor does it represent an exceptional disability picture.

5.  A separate disability rating of 10 percent, but no higher, is warranted for deep scars on the posterior aspect of the left calf and knee areas that cover an area in excess of 6 inches but not 12 inches.

6.  The Veteran's service-connected coronary artery disease, status post 3 stents, is not productive of congestive heart failure, workload of greater the 3 METs but no great than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent; nor does it represent an exceptional disability picture.

7.  The Veteran's service-connected hypertension is consistent with diastolic pressure predominately 100 or more, requires continuous medication, and does not represent an exceptional disability picture.

CONCLUSIONS OF LAW

1.  The Veteran's depressive disorder is secondary to his service-connected coronary artery disease and hypertension.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, and 3.310  (2011).

2.  The criteria for a disability rating in excess of 30 percent for residuals of shell fragment wounds to the right leg, with neuropathy of posterior tibial nerve and involvement of Muscle Group XII, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5312, and 4.124a, DC 8524 (2011).
3.  The criteria for a separate disability rating of 10 percent for scarring residuals, shell fragment wounds, right leg, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, DC 7801 (2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 (2011).

4.  The criteria for a disability rating in excess of 20 percent for residuals of shell fragment wounds to the left leg, with fracture of left fibula and involvement of Muscle Group XI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, DC 5311 (2011).

5.  The criteria for a separate disability rating of 10 percent for scarring residuals of shell fragment wounds to the left leg, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, DC 7801 (2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 (2011).

6.  The criteria for an initial disability rating in excess of 30 percent for coronary artery disease, status post 3 stents, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.29 and 4.104, DC 7005 (2011).

7.  The criteria for an initial disability rating of 10 percent for hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, DC 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As for the claim for service connection for an acquired psychiatric disorder, in this decision, the Board grants service connection for a depressive disorder, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

As for the increased rating claims for service-connected coronary artery disease and hypertension, notice was sent to the Veteran in August 2006, prior to the initial adjudication of these claim for service connection.  Subsequent notices were provided to the Veteran in April 2010 relating to presumptive service connection for heart disease based upon exposure to herbicides while serving in the Republic of Vietnam.  In addition, additional notice on the Veteran's claim for service connection for hypertension was provided in September 2011, which provided him notice on his to establish a claim for secondary service connection.    The Board notes that service connection was granted for coronary artery disease in a February 2011 rating decision and for hypertension in an October 2011 rating decision.  Subsequently, the Veteran disagreed with the assigned ratings of these disabilities.  Although notice was not sent to the Veteran on how to establish entitlement to an increased disability ratings for these disabilities, the Board notes that these claims were originally ones for service connection, which were granted.  Consequently, the Board finds that VA's obligation to notify him was met as the claims for service connection were obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in notice relating to the Veteran's appeal for increased ratings of these now service-connected disabilities is not prejudicial to him.

For the claims seeking increased compensation for the already service-connected disabilities relating to the bilateral lower extremities, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in February 2005, prior to the initial adjudication of his claims for increased disability ratings for his service-connected bilateral lower extremities shell fragment wound disabilities, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In February 2007, he was advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  [The timing defect of the February 2007 correspondence was cured by the RO's subsequent readjudication of these claims and issuance of a supplemental statement of the case, most recently in December 2011.]  

The Board acknowledges that the notice provided to the Veteran does not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content (in that the notice provided failed to advise him that he should submit evidence of the effect that the worsening in severity of his disabilities has had on his employment) and timing.  Given his statements made in support of his claims and at the VA examinations conducted in relation to the increased disability rating for his service-connected bilateral lower extremities disabilities, the Board finds that the Veteran had actually knowledge of the need to provide evidence to VA of the effect the worsening of his disabilities has on his functioning, including at his employment.  

Furthermore, the Board notes that the Veteran is represented by an attorney.  The Court of Appeals for Veterans Claims (Court) has issued decisions which reflect that VA's duties to notify and assist a claimant are satisfied when an attorney represents the claimant.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Board finds that any deficiency in the notice provided to him is not prejudicial.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.
For increased rating claims, the duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in February 2005, May 2010, May 2011, October 2011 and December 2011.  Significantly, the Board observes that he does not report that the service-connected conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board notes that the Veteran's attorney has argued that the February 2005 VA examination conducted of the Veteran's service-connected shell fragment wound residuals of the bilateral lower extremities is inadequate.  The Board disagrees and finds that the examination is adequate.  An examination is not inadequate simply because the examiner did not conduct the diagnostic testing that the Veteran wants done.  Furthermore, the Board disagrees with the contention that this examination is inadequate because it was not as thorough as the prior one conducted in 1969.  Even if it was not as thorough as the prior examination, that does not necessarily mean that a subsequent examination is inadequate.  Nevertheless, the Veteran later underwent VA examinations in May 2011 and October 2011 that the Board deems to be adequate for evaluating these disabilities.  Neither the Veteran nor his attorney contend that these examinations were inadequate.  Thus, remand for a new VA examination is not warranted.

The Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran filed an initial claim for service connection for a "mental condition" because, per his attorney, he did not know what mental disorder he had.  Through his attorney, he requested that VA provide a VA examination to identify his mental disorder.  In an April 2009 brief, the Veteran, through his attorney, took exception to the fact that VA failed to assist him in the identification and assessment of his mental condition.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that medical evidence of record up to that time consisted only of VA treatment records that failed to show the Veteran had any acquired psychiatric disorder.  Moreover, he never submitted any statement detailed enough from which it could be determined that he currently has an unidentified acquired psychiatric disorder much less that it was related to his military service.  VA's duty to assist is a two way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's bare request for service connection for a mental condition simply does not meet these requirements to trigger VA's duty to assist in obtaining a VA examination.

However, with the April 2009 brief, a private psychological evaluation report dated in September 2008 was submitted in support of the Veteran's claim for service connection for a "mental condition."  As a result of this evaluation, the private psychologist diagnosed the Veteran to have PTSD as a result of his combat experiences in the Republic of Vietnam.  The Veteran was sent for a VA PTSD examination in May 2009.  After interviewing the Veteran and conducting psychological testing, the examiner failed to find that the Veteran's symptoms met all the criteria under the DSM-IV for a diagnosis of PTSD.  She did acknowledge that the Veteran had symptoms of avoidance and hypervigilance, which she stated appear to more likely than not be related to his confirmed combat experience in Vietnam.  She further noted that, of face valid measures of depression and anxiety, the Veteran scored in the moderate to severe range, respectively, and that it is likely that this is a subjective reaction to the items on the measure as a result of his health concerns.  She did not, however, provide an Axis I diagnosis of any current acquired psychiatric disorder (only listing alcohol dependence, in remission).

VA treatment records indicate the Veteran was seen for an initial Mental Health consultation in January 2010 and was given a diagnosis of depression, not otherwise specified.  He was seen thereafter on a monthly basis for individual therapy.  He was placed on multiple medications to help his symptoms.  His last treatment was in April 2010.  The Board notes that a PTSD screening conducted in March 2011 as seen in the VA treatment records was negative.  Although the Veteran reported that he was constantly on guard, watchful or easily startled, as well as felt numb or detached from others, activities or surroundings, he denied having any nightmares and intrusive thoughts about Vietnam, as well as trying hard not to think about it or avoiding situations that remind him of it.  He did, however, have a positive depression screen. 

Subsequently, the Veteran obtained and submitted the report of a second psychological evaluation by a different private psychologist conducted in April 2010.  This psychologist agreed with the first one that the Veteran has PTSD in addition to diagnosing him to have a major depressive disorder.

In May 2011, a VA psychiatric examination was conducted.  As a result of this examination, the VA examiner diagnosed the Veteran to have a depressive disorder, not otherwise specified.  He did not diagnose the Veteran to have PTSD but stated that, at that time, it did not appear he met the criteria for PTSD.  The examiner noted that objective measures were of limited utility due to possible overendorsement.  The examiner further stated that the Veteran did, however, meet the criteria for depression although it appeared that his depressive episode started during the course of his last marriage and that the Veteran made a connection between his depression and his physical health problems, as well as financial difficulties.  Consequently, the examiner opined that it is less likely than not that this depression is related to the Veteran's military service.

In December 2011, the Veteran underwent a VA examination follow-up review.  This examiner had conducted VA examinations in October 2011 for the Veteran's  service-connected hypertension and shell fragment wound residuals of the bilateral lower extremities.  The examiner was asked to provide an opinion for the question of whether the Veteran's "Major depression or any diagnosed mental condition is due to or is the result of the service-connected coronary artery disease and the combat wounds of his lower extremities."  He reviewed the May 2011 psychology examination.  He stated that his review in October and on the day of the October 2011 VA examination did not elicit any connection with the combat trauma (i.e., the shell fragment wound residuals of the bilateral lower extremities).  In fact, the Veteran refused repeatedly the connection of his combat trauma with any depressive process.  Rather, the examiner stated he understood that these injuries and the Purple Heart he received for them are his pride and his sense of Honor.  In contrast, the examiner noted that the Veteran's ongoing cardiac condition and the limitations it imposes on him are a constant source of anxiety and worry for him because he identified a connection between his symptoms and his current employment.  The Veteran related that he worked for a sheet metal company as a fabricator designer; however, after his last heart attack, when he returned to work he found he was "moved" and was informed that he was "pulled" from his work-station and assigned a computer job in administrative function.  He stated he was given no training or instruction and does not feel competent to do the computer work; consequently, he lives under a permanent stress and anxiety from the moment he enters the office until he leaves.  He made multiple morbid statements reflecting his strong negative feelings about this job and became tearful.  The examiner stated that, unfortunately, there are physical symptoms associated with these morbid thoughts.  The Veteran reported two to three episodes of prolonged angina pain with shortness of breath responding to sublingual nitroglycerin.  The examiner noted that this is a clinical picture of unstable angina.  Furthermore, the examiner noted that it was documented in his preceding report that the Veteran is hypertensive and has extensive obstructive coronary disease.  He stated that the Veteran's hypertension is marginally controlled although he complies with the antihypertensive treatment.  

The examiner concluded that, by interviewing this Veteran two times and reviewing his claims file and medical records, he (the examiner) had reached the conclusion that the Veteran's most significant clinical condition is the cardiovascular in the form of obstructive coronary disease and marginally controlled hypertension, that both conditions remain symptomatic, and that they are at least as likely as not a significant cause of depression which in turn aggravates the clinical conditions by sympathetic overstimulation.  As for other causes of depression, he points to the psychiatric evaluations.

The evidence is inconsistent as to whether the Veteran has PTSD as a result of his combat service in the Republic of Vietnam.  Consequently, without a definitive diagnosis of PTSD, there is no current disability for which service connection may be granted at this time.  38 C.F.R. § 3.304(f).  The Board finds, however, that the evidence demonstrates that the Veteran has a diagnosis of a depressive disorder.  Thus, the Board finds that the evidence establishes the Veteran has an acquired psychiatric disorder and that the requirement of a current disability is met.

The Board finds that the Veteran's current depressive disorder is not related to his military service as the medical evidence fails to establish that his depression either had its onset in service or is otherwise related to service.  In fact, the May 2011 VA examiner provided a medical opinion that the Veteran's depressive disorder, not otherwise specified, is not related to his military service as it appeared to have started during the course of his last marriage and does not appear related to his military experience.  Thus, service connection on a direct basis in not warranted.

However, multiple medical professionals have made statements relating the Veteran's depression to his multiple medical conditions including his service-connected heart disease and hypertension.    The examiner who conducted the May 2009 VA psychiatric examination stated that the psychological testing showed the Veteran had depression and anxiety in the moderate to severe range, respectively, which she stated was likely a subjective reaction to items on the measure as a result of health concerns.  The examiner who conducted the May 2011 VA psychiatric examination also stated that the Veteran made a connection between his depression and his physical health problems.  Finally, when the December 2011 VA examiner was specifically asked to address whether the Veteran's current psychiatric disorder is due to, or the result of, the service-connected coronary artery disease and hypertension, the examiner opined that these service-connected disabilities are at least as likely as not a significant cause of the Veteran's depression.  The Board finds this evidence establishes that the Veteran's depression is related to, or at the very least aggravated by, his service-connected heart disease and hypertension.  Consequently, service connection on a secondary basis is warranted for the Veteran's current depressive disorder.  

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Residuals of Shell Fragment Wounds of the Right Leg

The Veteran's service-connected residuals of shell fragment wounds, right leg, with neuropathy of posterior tibial nerve, involvement of Muscle Group XII and scarring are currently evaluated as 30 percent disabling under Diagnostic Code 8524, which evaluates paralysis of the internal popliteal (tibial) nerve.

38 C.F.R. 4.56 provides that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (a) & (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d).  A slight muscle disability is the type of injury from a simple wound of muscle without debridement or infection.  History of the injury should include service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objective findings include minimal scarring; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4).  If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court interpreted the applicable regulations as providing that a through-and-through muscle wound was to be rated as at least of the moderate degree of injury for each muscle group injured.  The Court has also held that the regulation appeared to require "muscle damage" but specified no minimum degree of damage in order for the injury to be of moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Here, a separate compensable rating for orthopedic impairment of the right knee is not warranted as limitation of motion, instability, ankylosis, or associated pain of the right foot have not been shown.  

Diagnostic Code 5312 pertains to Muscle Group XII which includes the anterior muscles of the leg: (1) tibialis anterior, (2) extensor digitorum longus, (3) extensor hallucis longus, and (4) peroneus tertius.  The function of Group XII muscles is dorsiflexion (1); extension of toes (2); and stabilization of arch (3).  38 C.F.R. § 4.73.  Diagnostic Code 5312 provides for a 0 percent disability evaluation where the disability is slight; a 10 percent disability evaluation where the disability is moderate; a 20 percent disability evaluation where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.  A separate disability rating is not warranted based on impairment to Muscle Group XII as the evidence does not make it possible to distinguish that the muscle and nerve injuries affect entirely different functions.  Rather it is apparent that they affect the same functions of the right lower extremity.

Diagnostic Code 8524 provides ratings for paralysis of the internal popliteal (tibial) nerve.  Diagnostic Code 8524 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the internal popliteal (tibial) nerve is rated a maximum 40 percent disabling when plantar flexion is lost, frank adduction of foot is impossible, flexion and separation of toes is abolished; no muscle in sole can move; and, in lesions of the nerve high in the popliteal fossa, plantar flexion of foot is lost.  

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve 
regeneration.  38 C.F.R. § 4.124a.

Thus, in order for the Veteran to receive a higher disability rating under Diagnostic Code 8524, the evidence must show complete paralysis of the internal popliteal (tibial) nerve, which the Board finds that it does not.  Rather, the evidence shows at most that the Veteran has post traumatic posterior tibial and peroneal neuropathies with motor deficits and loss of sensation and proprioception of the right foot resulting in abnormal gait and balance.  This has also been described by the examiners as partial foot drop.  Although the VA examiner who conducted the May 2011 orthopedic examination stated the Veteran had zero active motion of the right ankle, the examiner who conducted the neurology examination clearly indicates the Veteran has movement of the right foot and ankle as, although his gait is impaired due to partial right foot drop, he does not use any assistive devices to walk.  Furthermore, the Veteran could tandem walk with assistance as well as heel walk.  His assessment was sciatica neuropathy (partial) involving mostly motor components of the posterior tibial and peroneal nerves but with sensory involvement of the entire right foot including cutaneous lateral plantar, medial plantar and partial peroneal.  The examiner stated that it is the muscle weakness that prevents normal ambulation rather than loss of movement of the right foot and ankle.  

The Board concludes, therefore, that the preponderance of the evidence is against a higher disability rating as the evidence shows the Veteran only has partial nerve neuropathy rather than complete paralysis of the right internal popliteal tibial nerve.

The Veteran also has scar residuals that, if warranted, may receive a separate disability rating.  The Veteran's residuals of shrapnel wounds have essentially been evaluated as zero percent disabling.

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). A deep scar is one associated with underlying soft tissue damage.  38 C.F.R.  § 4.118, Diagnostic Code 7801.  When these requirements are not shown, a zero percent rating is assigned.  38 C.F.R. § 4.31.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board notes that the Diagnostic Codes applicable to the scars was recently revised in October 2008.  These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these revised criteria.  As the Veteran's claim was filed long before October 2008 and he has not requested reconsideration under the revised criteria effective October 23, 2008, evaluation of the Veteran's scars residuals under these revised criteria is not warranted.

The Board notes that VA examination in 1969, shortly after the Veteran's discharge from service, demonstrates that the Veteran had two scars on the back of his right knee area.  The first scar is in the lateral aspect of the upper right knee area that measured 11/4 inches by 13/4 inches with minimal tissue loss, no facial defect and nonadherent.  The second scar was on the medial aspect of the back of the right knee that measured 23/4 inches by 8 inches and was adherent, moderately tender but without fascial defect.  

VA examination in February 2005 demonstrated two scars on the right popliteal fossa area.  One on the lateral aspect that measured 11/2 inches by 11/2 inches.  It was noted that this scar had a darker complexion, was nonadherent to the underlying tissue and was nontender.  The second scar was on the medial aspect and measured 9 inches but at the lower end was a 2 inch by 4 inch wide scar.  It was noted that this scar was adherent to the underlying tissue but there was no tenderness.

On VA examination in May 2011, two scars were again noted in the popliteal fossa area of the right knee.  In the lateral area, there was a 1 1/2 inches by 1 inch healed scar.  It was noted that this scar had a darker complexion, was nontender and was nonadherent to the underlying tissue; however, there was loss of some cutaneous tissue.  In the medial area, there was a was a 9 inch scar.  It was noted that the proximal 5 inches of this scar was linear and the distal 4 inches of this scar measured 4 inches by 2 inches with some loss of tissue.  This scar was noted to be adherent to the underlying tissue.  It is of dark complexion and nontender but it pier (sic) into the underlying tissue.  The examiner noted the Veteran's complaints of having a dull pain in his right posterior popliteal fossa area every day, especially with prolonged walking.  He reported he will just bear it normally but sometimes takes Vicodin for it.  He reported being able to walk about one mile without any problems.  

On VA examination in October 2011, the examiner noted the Veteran had two scars on the right posterior leg.  On the medial aspect, he noted an 18 cm by 4 cm irregular scar with depression of 2 to 3 cms, down bound to underlying tissues, nontender, healed with cicatricial formation, and of darker discoloration.  He commented that there was significant underlying tissue loss secondary to debridement of the biceps femoris and semitendinosus muscles.  On the lateral aspect, he noted a 5 cm by 2 cm irregular scar, depressed by 3 cm in the center, down bound to underlying tissue.  There is loss of tissue secondary to the debridement of the biceps femoris and the iliotibial band.  He commented that the base of the scar is hard to palpation secondary to attachment to the iliotibial band.  He stated that the scar causes significant discomfort and pain on walking and standing.

The Board concludes that the criteria for a 10 percent disability rating set forth in Diagnostic Code 7801 are met.  The Board finds that either one or both of the scars behind the Veteran's right knee are deep as they are associated with underlying tissue damage.  The February 2005 and May 2011 VA examiner found that the medial scar was adherent to the underlying tissue.  In addition, the May 2011 VA examiner noted that there was some tissue loss.  Furthermore, the October 2011 VA examiner stated that, not only was this scar bound down to the underlying tissue, but that there was significant underlying tissue loss secondary to debridement.  As for the lateral scar, neither the February 2005 nor the May 2011 VA examiners found this scar to be adherent.  The October 2011 VA examiner, however, found it was not only adherent but was attached to the iliotibial band and with tissue loss secondary to debridement.  Thus, there is unclear evidence as to which scar is adherent to underlying tissue and reasonable doubt will be resolved in the Veteran's favor that both are.

In addition, the Board finds that the area covered by the scars exceeds 6 square inches.  According to the February 2005 VA examiner's measurements, the scars cover an area of 11 square inches.  Per the May 2011 VA examiner's measurements, the scars cover an area of 9.5 square inches.  Although the October 2011 VA examiner's measurements were in centimeters, after converting to inches, his findings are consistent with approximately 11 square inches.  

Hence, the Board finds that the scars related to the Veteran's shell fragment wounds in the right posterior popliteal fossa area are deep and cover a total area in excess of 6 inches.  These findings are consistent with a 10 percent disability rating under Diagnostic Code 7801.  A higher disability rating is not warranted, however, because the medical evidence fails to demonstrate that the scars cover a total area of at least 12 inches.

Furthermore, the Board notes that evaluations under Diagnostic Codes 7802, 7803, 7804 and 7805 are not warranted because the scars do not cover an area of 144 square inches, are not unstable, are nontender on examination, and do not limit the function of the affected part (i.e., the right knee).  

Finally, the Board must consider whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, a determination must be made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, a determination must be made as to whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the disability picture presented in the record is adequately contemplated by the rating schedule and the evidence fails to show it represents an exceptional disability picture.  The Veteran's residuals of shell fragment wounds to the right leg are evaluated under the Diagnostic Code that provides the disability rating associated with his muscle and neurological residuals as required by regulation.  Furthermore, the Board has granted the Veteran a separate 10 percent disability rating for the residual scarring under the appropriate Diagnostic Code.  There is no showing, nor does the Veteran contend, that his symptoms caused by his shell fragment wound residuals represent such an exceptional disability picture that they are not contemplated by the VA schedule.  Rather he is merely seeking a higher disability rating, which the Board has granted by providing him a separate compensable disability rating for his scar residuals.  Consequently, the Board finds that the preponderance of the evidence is against finding that referral for consideration of an extraschedular disability rating is warranted in the present case.

Residuals of Shell Fragment Wounds of the Left Leg

The Veteran's service-connected residuals of shell fragment wounds of his left leg, with fracture of the left fibula and involvement of Muscle Group XI with scarring are currently evaluated as 20 percent disabling under Diagnostic Code 5311, which evaluates muscle injuries to Muscle Group XI.  Initially, the Board notes that, unlike the right leg, there was no nerve damage to the left leg caused by the shell fragment wounds thereto.  Consequently, there are no neurological residuals to be considered in evaluating the shell fragment wound residuals to the left leg.  Accordingly, a separate compensable rating for any such impairment is not warranted.  Furthermore, in light of the evidence of essentially normal range of motion and the absence of instability, ankylosis, and associated pain of the left foot/ankle or left knee, a separate compensable rating for this disability is not warranted.  

As the principles relating to rating muscle injuries was set forth in the previous section, it will not be repeated here but is incorporated herein by reference.

Diagnostic Code 5311 pertains to Muscle Group XI which includes the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  The function of Group XI muscles is propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  38 C.F.R. § 4.73.

Diagnostic Codes 5311 provides for a zero percent disability evaluation where the disability is slight; a 10 percent disability evaluation where the disability is moderate; a 20 percent disability evaluation where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73.

At present, the Veteran's muscle injury residuals are evaluated as moderately severe.  In order for a higher disability rating to be warranted, the evidence must show a severe muscle disability.  The Board acknowledges that the Veteran had through-and-through wounds due to a high velocity missile with debridement.  The Board further acknowledges that the RO, in granting service connection, indicated there was a fracture of the fibula; however, a review of the service treatment records (as well as the rating decision granting service connection) fails to indicate that there was in fact any fracture of the fibula resulting from the shell fragment wound received in July 1967.  Rather, the service treatment records show the Veteran had a stress fracture of his left fibula in July 1965.  Furthermore, although current objective findings demonstrate the scars are slightly depressed and adherent, the evidence fails to show that there is palpable loss of deep fascia or muscle substance, soft flabby muscles in the wound area, or abnormal muscle swelling and hardening in contraction.  Moreover, tests of strength, endurance and coordinated movement fail to show any impaired functioning, nor is there any evidence of atrophy of the affected muscles.  Consequently, the Board finds that the Veteran's disability picture does not more approximate the criteria for a severe muscle disability and, therefore, a disability rating greater than 20 percent is not warranted.

The Board notes, however, that the Veteran also has scar residuals that, if warranted, may receive a separate disability rating.  As the rating criteria for evaluating scars was set forth in the previous section, they will not be restated here but are incorporated herein by reference.

The Board notes that VA examination in 1969, shortly after the Veteran's discharge from service, demonstrates that the Veteran had two scars on the back of his left leg.  The first scar is on the lateral aspect of the left calf and measured 2 inches by 11/2 inches, was nontender and without defect.  The second scar was on the back of the left knee that measured 43/4 inches by 2 inches and was adherent but nontender and without fascial defect.  

On VA examination in February 2005, two scars were noted on the Veteran's left posterior leg.  One in the lateral calf area that measured 2 inches by 1 inches.  It was noted that this scar had a darker complexion, was nonadherent to the underlying tissue and was nontender.  The second scar was in the left popliteal fossa area and measure 5 inches by 13/4 inches.  It was noted that this scar was adherent to the underlying tissue with a darker complexion but there was no tenderness.

On VA examination in May 2011, two scars were again noted.  In the lateral area, there was a 2 inch by 1 inch healed scar with loss of subcutaneous tissue.  It was noted that this scar had a darker complexion, was nontender but was adherent to the underlying tissue.  Posterior to the left popliteal fossa area and the upper border of the left posterior calf muscle area was a scar measuring 41/2 inches by 2 inches.  This scar was noted to be healed, with a darker complexion and nontender, but adherent to the underlying tissue with some loss of subcutaneous tissue

On VA examination in October 2011, the examiner noted the Veteran had two scars on the left leg.  On the lateral aspect, he noted a 6 cm by 3 cm irregular, hypopigmented scar, down bound, not tender, depressed by 1.5 cm.  The examiner commented that there was extended loss of muscle across the trajectory of fragment affecting the left soleus and gastrocnemius muscles resulting in a gap of about 5 cms across.  On the medial aspect, he noted an 12 cm by 4 cm irregular scar hypopigmented presenting 2 cm depression in the cephalad section, nontender, partially down bound.  It was noted that the lower end of the scar had been grafted, and that there is underlying loss of part of the soleus muscles in continuity with the one described already.

The Board finds that the criteria for a 10 percent disability rating set forth in Diagnostic Code 7801 are met.  The Board finds that both of the scars on the Veteran's left leg are deep as they are associated with underlying tissue damage.  Both the February 2005 and May 2011 VA examiners found that both scars were adherent to the underlying tissue with some subcutaneous tissue loss.  

In addition, the Board finds that the areas covered by the scars exceeds 6 square inches.  According to the February 2005 VA examiner's measurements, the scars cover an area of 10.75 square inches.  Per the May 2011 VA examiner's measurements, the scars cover an area of 11 square inches.  Although the October 2011 VA examiner's measurements were in centimeters, after converting to inches, his findings are consistent with approximately 10 square inches.  

Hence, the Board finds that the scars related to the Veteran's shell fragment wounds to the left leg are deep and cover a total area in excess of 6 inches.  These findings are consistent with a 10 percent disability rating under Diagnostic Code 7801.  A higher disability rating is not warranted, however, because the medical evidence fails to demonstrate that the scars cover a total area of at least 12 inches.

Furthermore, the Board notes that evaluations under Diagnostic Codes 7802, 7803, 7804 and 7805 are not warranted because the scars do not cover an area of 144 square inches, are not unstable, are nontender on examination, and do not limit functioning of the left leg, especially the left knee.

Finally, the Board must consider whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b).  The criteria were set forth in the previous section and will not be repeated here but are incorporated herein by reference.

In the present case, the Board finds that the disability picture presented in the record is adequately contemplated by the rating schedule, and the evidence fails to show that it represents an exceptional disability picture.  The Veteran's residuals of shell fragment wounds to the left leg are evaluated under the Diagnostic Code that provides the disability rating associated with his muscle residuals as required by regulation.  Furthermore, the Board has granted the Veteran a separate 10 percent disability rating for the residual scarring under the appropriate Diagnostic Code.  There is no showing, nor does the Veteran contend, that his symptoms caused by his shell fragment wound residuals represent such an exceptional disability picture that they are not contemplated by the VA schedule.  Rather, he is merely seeking a higher disability rating, which the Board has granted by providing him a separate compensable disability rating for his scar residuals.  Consequently, the Board finds that the preponderance of the evidence is against finding that referral for consideration of an extraschedular disability rating is warranted in the present case.

In conclusion, the Board denies a higher disability rating for the muscle injury residuals related to the Veteran's service-connected shell fragments to the left leg, and the Veteran's appeal is denied to that extent.  The Board, however, grants a separate 10 percent disability rating for scar residuals, and the Veteran's appeal is granted to that extent.

Coronary Artery Disease 

Service connection for coronary artery disease was granted in a February 2011 rating decision and evaluated as 30 percent disabling under Diagnostic Code 7005 effective September 17, 2001.  The Veteran has disagreed with the assigned rating and, in so doing, claims it should be higher.  

The Veteran's claim for a higher evaluation for coronary artery disease is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 30 percent rating is warranted when there is coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when coronary artery disease causes more than one episode of acute congestive heart failure in the past year, or; when a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown.  A 100 percent rating is assigned for chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalent by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After review of the medical evidence, the Board finds that a disability rating in excess of 30 percent is not warranted as the medical evidence fails to establish that the Veteran has had any episodes of congestive heart failure; that his workload is greater than 3 METs but not greater than 5 METs and results in dyspnea, fatigue, angina, dizziness, or syncope; or that he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the medical evidence shows that the Veteran has been hospitalized multiple times for complaints of chest pain generally associated with atrial fibrillation rather than congestive heart failure.  Also, the Veteran's left ventricular ejection fraction has essentially ranged from between 55 and 65 percent.  Finally, there is no evidence demonstrating the Veteran's workload is at 5 METs or less.  The lowest METs seen in the record is noted on a January 2004 Stress Test Consult Note, which was 7.8.  The VA examiner who conducted the May 2010 VA cardiology examination stated the Veteran had good exercise capacity with estimated energy level as at or above 8 to 10 METs.

As the criteria for a higher disability rating have not been show by the evidence of record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's disability picture is consistent with a disability rating in excess of 30 percent.  

Finally, the Board must consider whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b).  The criteria were set forth in the previous section and will not be repeated here but are incorporated herein by reference.  In this regard, the Board finds that the disability picture presented in the record is adequately contemplated by the rating schedule, and the evidence fails to demonstrate it represents an exceptional disability picture.  The Veteran's coronary artery disease is evaluated under the appropriate Diagnostic Code.  The Veteran's symptoms are consistent with the rating criteria set forth in that Diagnostic Code.  There is no showing, nor does the Veteran contend, that he has symptoms caused by his coronary artery disease that represent such an exceptional disability picture that they are not contemplated by the VA schedule.  Rather he is merely seeking a higher disability rating.  Consequently, the Board finds that the preponderance of the evidence is against finding that referral for consideration of an extraschedular disability rating is warranted in the present case.

Hypertension

Service connection for hypertension was granted in a November 2011 rating decision and evaluated as 0 percent disabling under DC 7101 effective May 5, 2006.  The Veteran believes that the assigned rating should be higher.  

The Veteran's claim for a higher evaluation for hypertension is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The Veteran's hypertension is currently evaluated as noncompensable under Diagnostic Code 7101.  VA regulations define hypertension as a pattern of sustained elevated blood pressure readings, shown on different days, of diastolic pressure of predominately 90 or more, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or more with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), provides for a 60 percent rating when diastolic pressure is predominantly 130 or more; a 40 percent rating when diastolic pressure is predominantly 120 or more; a 20 percent rating when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or an individual has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.  Note 1 to Diagnostic Code 7101 requires that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  

The service treatment records are silent for any diagnosis of, or treatment for, hypertension.  At an October 2011 VA examination for hypertension, the Veteran reported that he has been hypertensive since 1994, which is the year he incurred his first myocardial infarction.  There are no treatment records going back to when he was first diagnosed to have hypertension.  The only item of record is a Vital Statistics list that contains blood pressure readings from November 1994, which were within normal limits.  These readings, however, are of little probative value on their face without the corresponding treatment records because it is not known whether the Veteran was under continuous medication at the time those readings were taken.  Thus, the Board finds the November 1994 blood pressure readings to be of little probative value in determining whether the Veteran's hypertension was manifested by a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.

The available VA treatment records starting in September 2001 do show, however, that the Veteran has been on continuous medication for hypertension since that time.  His blood pressure readings have generally been within normal limits (or even a little on the low side); however, this is with medication control.  There is nothing in the record to indicate what the Veteran's blood pressure would be should he be noncompliant with taking his antihypertensive medications.  

After considering all the evidence of record, the Board finds that the Veteran's hypertension is consistent with a disability picture warranting a 10 percent disability rating under Diagnostic Code 7101.  Although there is no evidence to support a finding that the Veteran's hypertension is manifested by a systolic pressure predominantly 160 or more, or a diastolic pressure predominately 100 or more, the Board finds that the fact that the Veteran has been on continuous medications since 1994 as prescribed by his physicians to control his hypertension raises a reasonable doubt that that criteria is met.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 10 percent for service-connected hypertension is warranted.  A higher disability rating is not warranted, however, as the medical evidence fails to establish that the Veteran's diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Rather the Veteran's diastolic pressure is typically less than 90 and his systolic typically runs in the 130 range.  Thus, the Veteran's appeal is granted so far as a 10 percent disability rating is assigned for his hypertension.

Finally, in reaching this decision, the Board has considered whether referral for consideration of an extraschedular rating is warranted.  The legal standards were previously discussed and will not be repeated here.  After considering the evidence, the Board finds that the Veteran's disability picture is not so exceptional as to cause the rating criteria to be inadequate to evaluate his service-connected hypertension.  Simply stated, the Veteran has presented no evidence or argument that establishes that the rating criteria are inadequate or that his service-connected hypertension is not consistent with the disability rating assigned.  Furthermore, the Board notes that, despite this disability, the Veteran continues to work without any significant time lost due to this disability.  Such industrial impairment is adequately contemplated by the rating criteria used to evaluate this disability.  Thus, the Board finds that the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

ORDER

Entitlement to service connection for a depressive disorder is granted.

Entitlement to a disability rating in excess of 30 percent for service-connected residuals of shell fragment wounds of the right leg, with neuropathy of posterior tibial nerve and involvement of Muscle Group XII, is denied.

Entitlement to a separate 10 percent disability rating for scar residuals of shell fragment wounds of the right leg is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of shell fragment wounds of the left leg, with fracture of left fibula and involvement of Muscle Group XI, is denied.

Entitlement to a separate 10 percent disability rating for scar residuals of shell fragment wounds of the left leg is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease, status post three stents, is denied.

Entitlement to an initial 10 percent disability rating for service-connected hypertension is granted, subject to controlling regulations governing the payment of monetary benefits.  

REMAND

The Board finds that remand of the Veteran's claim for service connection for a disability manifested by tremors is warranted for additional development.  In this regard, the Board notes that the Veteran underwent a VA examination related to his claim for service connection for tremors in November 2010.  The examiner noted that he was the same physician who had evaluated the Veteran on a Neurology consultation in February 2010 for the Veteran's tremors, which he indicated resulted in a finding of essential tremors.  He also noted that the purpose of this examination was to evaluate the Veteran's tremors as due to Agent Orange exposure.  After taking a history and examining the Veteran, the examiner stated that the Veteran suffers with an essential tremor.  He takes buproprion (for depression), which may be contributing to his tremor.  He has no symptoms of Parkinsonism.  The examiner stated that there is no convincing evidence up to date that essential tremor is related to Agent Orange exposure.

The Board finds this examination to be inadequate to allow the Board to provide a full and fair adjudication of the Veteran's claim because the examination was solely focused on whether the Veteran's tremors were related to exposure to Agent Orange.  The Board notes, however, that the Veteran testified at an April 2009 hearing that his shaking started in service and has continued the same since then, thereby alleging an onset in service and a continuity of symptoms since service.  Furthermore, the Board notes that multiple statements submitted by the Veteran's attorney claim that the tremors are secondary to either his mental condition or service-connected disabilities.  The medical evidence, however, is currently not sufficient to establish service connection on either a direct or secondary basis.  Consequently, medical opinions are needed.  Thus, on remand, the Veteran should be provided with a new VA examination related to his tremors and appropriate medical opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement for service connection for a disability manifested by tremors, to include as resulting from exposure to herbicides and as secondary to a service-connected disability.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his tremors.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  All testing deemed necessary should be conducted.  

All pertinent pathology should be annotated in the examination report.  After reviewing the claims file and examining the Veteran, the examiner should render the following opinion, with respect to any disability manifested by tremors that is diagnosed on examination:

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that such disability manifested by tremors is related to a disease, injury, or other event that was incurred during the Veteran's active service, to include his combat service in the Republic of Vietnam.  In rendering an opinion, the examiner must address the Veteran's statements of an onset in service (to include his testimony that his shaking started after his based was attacked) and a continuity of symptoms since service.  

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that any such disability manifested by tremors is proximately due to, the result of, or aggravated by any service-connected disability (to include depressive disorder but not PTSD)?

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If any opinion requested cannot be given without resorting to mere speculation, the examiner must so state and provide a complete explanation as to why such an opinion cannot be rendered and whether any additional evidence would assist the examiner in rendering the requested opinion.

3.  After ensuring the completeness of the VA examination report and that any additional assistance necessary has been completed, the Veteran's claim for service connection for a disability manifested by tremors, to include as resulting from exposure to herbicides and as secondary to a service-connected disability, should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


